Case 3:13-cv-00628-RCJ-CLB Document 153-5 Filed 04/06/21 Page 1 of 9




                      EXHIBIT D
               Case 3:13-cv-00628-RCJ-CLB Document 153-5 Filed 04/06/21 Page 2 of 9

                    UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                                    UNITED STATES DEPARTMENT OF COMMERCE
                                                                                    United States Patent and Trndemnrk Office
                                                                                    Address: COMMISSIONER FOR PATENTS
                                                                                         P.O. Box 1450
                                                                                         Al c:<iindrio, Virginia 22313-1450
                                                                                         Y.'WW .USplo .go\-'




    APPLICATION NO.             FILING DATE                 FIRST NAMED INVENTOR   ATTORNEY DOCKET NO.                CONFIRMATION NO.

       09/797,488                03/01/2001                    Richard Frankland      104632-991101                           4851

       )6716             7590                 02/28/2()07
                                                                                                               EXAMINER
       LADAS & PARRY
       5670 WILSHIRE BOULEY ARD, SUITE 2100                                                 CHEUNG, MARY DA ZHI WANG
       LOS ANGELES, CA 90036-5679
                                                                                        ART UNIT                          PAPER NUMBER

                                                                                           3694



   SHORTENED STATUTORY PERIOD OF RESPONSE                        MAIL DATE                             DELIVERY MODE

                     3 MONTHS                                     02/28/2007                                    PAPE R

Please find below and/or attached an Office communication concerning this application or proceeding.

IfNO period for reply is specified above, the maximum statutory period will apply and will expire 6 MONTHS
from the mailing date of this communication.




PTOL-90A (Rev. 10/06)
                         Case 3:13-cv-00628-RCJ-CLB Document 153-5 Filed 04/06/21 Page 3 of 9
                                                                                        Application No.                                Applicant(s)

                                                                                         09/797,488                                    FRANKLAND ET AL.
                        Office Action Summary                                           Examiner                                       Art Unit
                                                                                        Mary Cheung                                    3694
                   -- The MAILING DA TE of this communication appears on the cover sheet with the correspondence address --
   Period for Reply
         A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE ;J. MONTH(S) OR THIRTY (30) DAYS,
         WHICt-iEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
         -    Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
              after SIX (6) MONTHS from the mailing date of this communication.
         -    If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication .
         -    Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
              Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
              earned patent term adjustment. See 37 CFR 1.704(b).

   Status

         1)[8] Responsive to communication(s) filed on 22 November 2006.
        2a)[8] This action is FINAL.                                  2b)O This action is non-final.
         3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                   closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.

   Disposition of Claims

         4)[8] Claim(s) 2.4-9. 11-24.26-31.33-46.48-52 and 54-66 is/are pending in the application.
                  4a) Of the above claim(s) _ _ is/are withdrawn from consideration.
         5)0 Claim(s) _ _ is/are allowed .
         6)[8] Claim(s) 2.4-9.11-24.26-31,33-46.48-52 and 54-66 is/are rejected.
         7)0 Claim(s) _·__ is/are objected to.
         8)0 Claim(s) ____ are subject to restriction and/or election requirement.

   Application Papers

         9)0 The specification is objected to by the Examiner.
        10)0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                   Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                   Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
        11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PTO-152.

   Priority under 35 U.S.C. § 119

        12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
               a)O All        b)O Some* c)O None of:
                   1.0 Certified copies of the priority documents have been received.
                   2.0 Certified copies of the priority documents have been r_
                                                                             eceived in Application No. _ _ .
                   3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                             application from the International Bureau (PCT Rule 17 .2(a)).
               *Seethe attached detailed Office action for a list of the certified copies not received.




  Attachment(s)
  1)   0 Notice of References Cited (PTO-892)                                                         4)   0   Interview Summary (PTO-413)
  2)   D Notice of Draftsperson's Patent Drawing Review (PTO-948)                                              Paper No(s)/Mail Date. _ _ .
  3)   0 Information Disclosure Statement(s) (PTO/SB/08)                                              5)   0   Notice of Informal Patent Application
             Paper No(s)/Mail Date _ _ .                                                              6)   D   Other: _ _ .
U.S. Patent and Trademarl< Office
PTOL-326 (Rev. 08-06)                                                     Office Action Summary                                  Part of Paper No./Mail Date 20070216
     Case 3:13-cv-00628-RCJ-CLB Document 153-5 Filed 04/06/21 Page 4 of 9


Application/Control Number: 09/797,488                                                  Page 2
Art Unit: 3694

                                   DETAILED ACTION

                                   Status of the Claims

1. This action is in response to the response filed on November 22, 2006. Claims 2, 4-

9, 11-24, 26-31, 33-46, 48-52 and 54-66 are pending.

                                Response to Arguments

2. Applicant's arguments filed November 22, 2006 have been fully considered but they·

are not persuasive.

       In response to the applicant's arguments that Eager (US 5,960,200) fails to

teach the first layer containing information about the unique aspects of particular

application, Eager teaches a business process layer that corresponds to the first layer

as claimed by the applicant (column 10 lines 33-41 and Fig. 1), and the business layer

provides initial application menu or screen and initial objects to the interface engine

(column 10 lines 38-41 ), in which the initial application menu or screen and initial

objects correspond to the information contained in the first layer. Although Eager does

not explicitly disclose how long the information is contained in the business layer, the

i_nformation could either be stored in the business layer in short period of time or in a

long period of time; and in either case, Eager's teaching reads on the claimed language.

       In response to the applicant's arguments that Eager fails to teach the second

layer contains information about the user interface and functions common to a variety of

applications, Eager teaches a functionality layer that corresponds to the second layer

(column 12 lines 12-42 and Figs. 1, 8 ), and the information contained by the second

layer is taught by Eager as the result information is generated by the functionality layer
     Case 3:13-cv-00628-RCJ-CLB Document 153-5 Filed 04/06/21 Page 5 of 9


Application/Control Number: 09/797 ,488                                                                    Page 3
Art Unit: 3694

and later is transferred to the business layer or the state router (column 12 lines 18-21 ).

Although Eager does not explicitly disclose how long the result information is contained

in the functionality layer, the result information could either be stored in the functionality

layer in short period of time or in a long period of time; and in either case, Eager's

teaching reads on the claimed language.

       The applicant further argues that none of the data is generated in the second

layer as addressed in claim 5. Examiner believes that such concept is not clearly stated

in the claim.

                                  Claim Rejections - 35 USC§ 102

3. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form

the basis for the rejections under this section made in this Office action:

       A person shall be entitled to a patent unless -

       (e) the invention was described in (1) an application for patent, published under section 122(b), by
       another filed in the United States before the invention by the applicant for patent or (2) a patent
       granted on an application for patent by another filed in the United States before the invention by the
       applicant for patent, except that an international application filed under the treaty defined in section
       351 (a) shall have the effects for purposes of this subsection of an application filed in the United Stc;1tes
       only if the international application designated the United States and was published under Article 21 (2)
       of such treaty in the English language.

4. Claims 2, 4-9, 11-24, 26-31, 33-46, 48-52 and 54-66 are rejected under 35

U.S.C. 102(e) as being anticipated by Eager et al., U.S. Patent 5,960,200 .

       As to claims 2 and 22-23, Eager teaches a system for providing a dynamic

generated application having one or more functions and one or more user interface

elements, comprising (abstract and Figs. 4, 7):

       a) A server computer (Fig. 7);
     Case 3:13-cv-00628-RCJ-CLB Document 153-5 Filed 04/06/21 Page 6 of 9


Application/Control Number: 09/797,488                                              Page 4
Art Unit: 3694

      b) One or more client computers connected to the server computer over a

      computer network (Fig. 7);

      c) A first layer associated with the server computer containing information about

      the unique aspects of a particular application (column 10 lines 33-41 and Fig. 1;

      specifically, ''first layer" corresponds to the business process layer in Eager's

      teaching);

      d) a second layer associated with the server computer containing information

      about the user interface and functions common to a variety of applications, a

      particular application being generated based on the data in both the first and

      second layers (column 12 lines 12-42 and Figs. 1, 8; specifically, "second layer"

      corresponds to the functionality layer in Eager's teaching);

      e) a third layer associated with the server computer that retrieves the data in the

      first and second layers in order to generate the functionality and user interface

      elements of the application (column 12 lines 38-43 and Figs. 1, 8; specifically,

      'third layer" corresponds to the presentation layer in Eager's teaching);

      f) a change management layer for automatically detecting changes that affect

      an application (column 2 lines 34-57 and column 4 lines 42-51 and Figs. 1, 16-

      17, 24; specifically, "change management layer" corresponds to re-architecting

      system in Eager's teaching).

      g) Each client computer further comprising a browser application being executed

      by each client computer, wherein a user interface and functionality for the .

      particular application is distributed to the browser application and dynamically
     Case 3:13-cv-00628-RCJ-CLB Document 153-5 Filed 04/06/21 Page 7 of 9


Application/Control Number: 09/797,488                                                Page 5
Art Unit: 3694

       generated when the client computer connects to the server computer (column 10

       line 33 - column 11 line 57 and column 12 lines 12-42 and Figs. 1, 4, 8).

       As to claim 4, Eager teaches the third layer further comprises a Java data

management layer having means for distributing one or more Java applets to the client

computer wherein the Java applets dynamically generate and present the user interface

and functionality to the user based on the first and the second layers (column 8 lines 3-

22 and column 10 lines 7-26 and Fig. 1).

       As to claims 5-8, Eager teaches the second layer comprises a business content

database having data about one or more different predetermined business applications

(column 12 lines 12-42 and Figs. 1, 8, 11, 30).

       As to claim 9, Eager teaches each client computer further comprises a Java

enabled web browser to permit remote user access (column 8 lines 3-22 and column 10

lines 7-26 and Figs. 1, 7).

       As to claims 11-12, Eager teaches the server computer further comprises the

change management layer further comprises one or more intell_igent agents that detects

changes that affect an application (column 2 lines 34-57 and column 4 lines 42-51 and

Figs. 1, 16-17, 24).

       As to claims 13-21, Eager teaches a builder module for permitting a user to build

a user interface for a particular application using the second layer (see facilitation tools

360 in Figs. 1 and 33 ).

       As to claims 24, 26-31, 33-46, 48-52 and 54-66, the limitations are parallel with

claims 2, 4-9 and 11-23; thus, they are rejected on same basis.
     Case 3:13-cv-00628-RCJ-CLB Document 153-5 Filed 04/06/21 Page 8 of 9


Application/Control Number: 09/797,488                                                Page 6
Art Unit: 3694

                                          Conclusion

5. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time

policy as set forth in 37 CFR 1.136(a).

       A shortened   statutory period for reply to this final action is set to expire THREE

MONTHS from the mailing date of this action . In the event a first reply is filed within

TWO MONTHS of the mailing date of this final action and the advisory action is not

mailed until after the end of the THREE-MONTH shortened statutory period, then the

shortened statutory period will expire on the date the advisory action is mailed, and any

extension fee ·pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of

the advisory action. In no event, however, will the statutory period for reply expire later

than SIX MONTHS from the mailing date of this final action.

                                           Inquire

       Any inquiry concerning this communication or earlier communications from the

examiner should be directed to Mary Cheung whose telephone number is (571 )-272-

6705. The examiner can normally be reached on Monday - Thursday from 10:00 rAM to

7:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the

examiner's supervisor, James Trammell, can be reached on (571) 272-6712.

       Information regarding the status of an application may be obtained from the

Patent Application Information Retrieval (PAIR) system. Status information for

published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
     Case 3:13-cv-00628-RCJ-CLB Document 153-5 Filed 04/06/21 Page 9 of 9


Application/Control Number: 09/797,488                                            Page 7
Art Unit: 3694

you have questions on access to the Private PAIR system, contact the Electronic

Business Center (EBC) at 866-217-9197 (toll-free).

      The fax phone number for the organization where this application or proceedings

is assigned are as follows:

      (571) 273-8300          (Official Communications; including After Final

                              Communications labeled "BOX AF")

      (571) 273-6705          (Draft Communications)


             Mary Cheung
             February 16, 2007

                                             MARY D. CHEUNG
                                            PRIMARY EXAMINER
